Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities: 
In paragraphs [0085] and [0087] recite “split collect covers” and should be “split collet covers”.
In paragraph [0089] recite “prior to fitting the collect to the corrugated tubing” and should be “prior to fitting the collet to the corrugated tubing”. 

Claim Objections
Claim 29 is objected to because of the recitation “the collect therein” in line 3 and should be “the collet therein”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “major” in claim 25 in line 2 is a relative term which renders the claim indefinite. The term “major” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of which part, point, or section of the portion of the inner electrically conductive sublayer of the outer flexible sheath layer is considered a major part and the specification does not use the term “major”. For examination purposes, the limitation will be interpreted as “or at least a .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-21 and 25-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strunk (US 2016/0123506 A1).
In regard to claim 20, Strunk discloses a method of connecting corrugated tubing (Fig. 2B, corrugated tubing 200) having an inner corrugated element (Fig. 3A, corrugated tubing 202) and an outer flexible sheath layer (Fig. 3A, an outer flexible sheath layer defined by the layers 204, 206, and 208 and in [0025] and [0043] discloses the tubing is flexible similar to the applicant’s invention described in the specification in [0002] that discloses corrugated stainless steel tubing, “CSST”, are known to be described as flexible), the outer flexible sheath layer comprising an inner electrically conductive sublayer (Fig. 3A, metal layer 206 and in [0039] discloses 206 is made of metal) and an outer electrically insulative sublayer (Fig. 3A, insulative layer 208 and in [0035] discloses 208 can be formed from insulative resins), the method comprising the steps of: 
a] placing a connector around the corrugated tubing (Fig. 3A, nut 306 is a connector that is radially around 202 such that 202 inserts through 306); 
b] displacing a portion of the outer flexible sheath layer from one end to expose a portion of the inner corrugated element (Fig. 3A, 208 is axially shorter as compared to 202 where 202 is exposed as shown and in [0062] discloses methods of installing the corrugated tubing and outer sheath layer by cutting or removing portions of 204, 206, and 208 which can be reasonably interpreted as displacing by removing portions of 204, 206, and 208) and to expose a portion of the inner electrically conductive sublayer at an outer surface of the outer flexible sheath layer (Fig. 3A shows 206 is exposed at an outer surface that contacts at 310 and as previously mentioned above in [0062] discloses how a portion of 206 can be displaced by cutting to have the length shown in Fig. 3A); 
c] placing a collet (Fig. 3A, bushing 304 can be reasonably interpreted as a collet similar to the applicant’s invention such that it is a tubular part inserted into a fitting 302 and pushed by the connector 306) partly over the outer flexible sheath layer (Fig. 3A, 304 is at least radially partly over the outer sheath layer at 208, 206, and 204), a radially inward protruding clamping element of the collet (Fig. 3A, annular rib 308 defines a radially inward protruding clamping element) protruding into a trough of the exposed portion of the inner corrugated element (Fig. 3A shows 308 protrudes into a trough 106 of the exposed portion of 202), and a sheath-contact portion of the collet (Fig. 3C, protrusion 322 defines a sheath-contact portion contacting 206) engaging said portion of the inner electrically conductive sublayer of the outer flexible sheath layer (Fig. 3A, contact between 322 and 206); 
d] engaging a fitting (Fig. 3A, fitting at 302) including a fluid-flow passage with the connector (Fig. 3A shows 302 and 306 are connected and include a fluid flow passage by the longitudinal bore of 302 that connects with 202); and 
e] moving the fitting relative to the connector so that the radially inward protruding clamping element causes the inner corrugated element to contact an PATENTabutment surface of the fitting (Figs. 3A-3C, abutment surface defined at the contact between 302 and 202 when 306 and 302 move relative to each other to form the connection shown and 308 pushes against the trough of 202), the sheath-contact portion of the collet maintaining engagement with said portion of the inner electrically conductive sublayer of the outer flexible sheath layer (Fig. 3C, contact between 322 and 206 is maintained).  
In regard to claim 21, Strunk discloses the method as claimed in claim 20, further comprising a step f] prior to step a] of cutting the corrugated tubing (In [0025] discloses the corrugated tubing 202 can be sold under Gastite known to provide cut corrugated tubing as disclosed at https://web.archive.org/web/20170420040354/https://www.gastite.com/ca/products/gastite/accessories/).  
In regard to claim 25, Strunk discloses the method as claimed in claim 20, wherein in step c] the sheath-contact portion of the collet overlies at least a part of said portion of the inner electrically conductive sublayer of the outer flexible sheath layer (Fig. 3C, 322 overlies at least a part of 206 as shown by the contact between 322 and 206. Also, see above under the section 35 USC § 112.).  
In regard to claim 26, Strunk discloses the method as claimed in claim 20, wherein in step b] said portion of the inner electrically conductive sublayer overlies a plurality of peaks and/or troughs of the inner corrugated element (Fig. 3C, the exposed portion of 206 radially overlies a plurality of troughs and peaks of 202 as shown).  
In regard to claim 27, Strunk discloses the method as claimed in claim 20, wherein in step d] the connector overlies an entire axial extent of the collet (Figs. 3A-3C, 306 radially overlies an entire axial extent of 318 which is a portion of 304). 
It is noted that “an entire axial extent” is interpreted distinctly from the entire axial extent of the collet since the collet of the applicant’s invention includes various axial extents defined by different portions of the collet. For example, the applicant’s invention shown in Fig. 8C shows the connector overlying an entire axial extent of a tapered portion 418 of the collet, however, does not overly the entire collet and in Fig. 5C the connector overlies the entire axial extent of the collet and not just “an entire axial extent”. Further, the specification does not use the term “entire” and appears the claims rely on the drawings. Therefore, it would be reasonable to interpret “an entire axial extent” as any distinct part of a collet that has an axial extent and not limited to being interpreted as the entire collet.  
In regard to claim 28, Strunk discloses the method as claimed in claim 20, wherein in step d] the fitting overlies a portion of the collet (Fig. 3C shows 302 radially overlies a portion of 304) and the connector overlies a remaining portion of the collet (Fig. 3C, 306 radially overlies the remaining portion of 304).  
In regard to claim 29, Strunk discloses the method as claimed in claim 28, wherein one end of the fluid-flow passage of the fitting which is proximal to the connector is wider than that of the other end of the fluid-flow passage to accommodate the collet therein (Fig. 3C shows a wider end that accommodates 304 and in Fig. 3D shows the other end as narrower than the end accommodating 304).  
In regard to claim 30, Strunk discloses the method as claimed in claim 20, wherein in step e] at least the fitting and the collet define at least in part an electrically conductive path to the sheath-contact portion (Fig. 3C, since 202, 302, and 304 are in contact with each other, then a conductive pathway can be defined by their contact to the protrusion 322 which contacts the conductive layer 206).  
In regard to claim 31, Strunk discloses the method as claimed in claim 20, wherein the inner electrically conductive sublayer is braided (Fig. 2B and in [0039] discloses 206 can be braided) and has a loose configuration of strands (Fig. 2B and in [0062] shows and discloses the end of the braids 206 are cut to expose the corrugated tubing, therefore, the end of 206 would at least have a loose configuration relative to the portion of 206 that is within the layer 208 similar to the applicant’s invention shown in Fig. 3 where the end of the braids 3 have a loose configuration relative to the portion of 3 within the layer 4).  
In regard to claim 32, Strunk discloses the method as claimed in claim 31, wherein the strands include metal strands (In [0039] discloses 206 can be braided strands and is a metal).  
In regard to claim 33, Strunk discloses the method as claimed in claim 20, wherein the inner electrically conductive sublayer includes metal (In [0039] discloses 206 is made of metal) and can be cut by a pipe cutter (In [0062] discloses the jacket layers which include 206 can be cut by a tubing cutter or jacket-stripping tool).  
In regard to claim 34, Strunk discloses the method as claimed in claim 33, wherein the metal includes copper (In [0027], [0037], and [0042] discloses 206 is made of metal and the term “metal” can include copper).  
In regard to claim 35, Strunk discloses the method as claimed in claim 20, wherein the collet is of at least two parts, each part defining a portion of a perimeter of the collet (Fig. 3A, 304 can be reasonably interpreted as having at least two parts such as at 318 which contacts 306 and at 308 which contacts 202 and both parts define a portion of a perimeter of 304).  
In regard to claim 36, Strunk discloses the method as claimed in claim 20, wherein the connector includes an inner surface for receiving the collet (Fig. 3C shows inner surfaces of 306 radially overlying a portion of 304 which can be interpreted as receiving 304), opposing surfaces of the connector and collet defining a tapered interengagement (Figs. 3A-3C, tapered surface 312 engages surface 318 to form the tapered interengagement as shown in Fig. 3C).  
In regard to claim 37, Strunk discloses a connector assembly (Fig. 3A-3C shows a connector assembly 300) for connecting corrugated tubing (Fig. 2B, corrugated tubing 200) having an inner corrugated element (Fig. 3A, inner corrugated tubing 202) and an outer flexible sheath layer (Fig. 3A, an outer sheath layer defined by the layers 204, 206, and 208), the outer flexible sheath layer comprising an inner electrically conductive sublayer (Fig. 3A, metal layer 206 and in [0039] discloses 206 is made of metal) and an outer electrically insulative sublayer (Fig. 3A, insulative layer 208 and in [0035] discloses 208 can be formed from insulative resins), the method comprising the steps of: 
a] placing a connector around the corrugated tubing (Fig. 3A, nut 306 is a connector that is radially around 202 such that 202 inserts through 306); 
b] displacing a portion of the outer flexible sheath layer from one end to expose a portion of the inner corrugated element (Fig. 3A, 208 is axially shorter as compared to 202 where 202 is exposed as shown and in [0062] discloses methods of installing the corrugated tubing and outer sheath layer by cutting or removing portions of 204, 206, and 208 which can be reasonably interpreted as displacing by removing portions of 204, 206, and 208) and to expose a portion of the inner electrically conductive sublayer at an outer surface of the outer flexible sheath layer (Fig. 3A shows 206 is exposed at an outer surface that contacts at 310 and as previously mentioned above in [0062] discloses how a portion of 206 can be displaced by cutting to have the length shown in Fig. 3A); 
c] placing a collet (Fig. 3A, bushing 304 can be reasonably interpreted as a collet similar to the applicant’s invention such that it is a tubular part inserted into a fitting 302 and pushed by the connector 306) partly over the outer flexible sheath layer (Fig. 3A, 304 is at least radially partly over the outer sheath layer at 208, 206, and 204), a radially inward protruding clamping element of the collet (Fig. 3A, annular rib 308 defines a radially inward protruding clamping element) protruding into a trough of the exposed portion of the inner corrugated element (Fig. 3A shows 308 protrudes into a trough 106 of the exposed portion of 202), and a sheath-contact portion of the collet (Fig. 3C, protrusion 322 defines a sheath-contact portion contacting 206) engaging said portion of the inner electrically conductive sublayer of the outer flexible sheath layer (Fig. 3A, contact between 322 and 206); 
d] engaging a fitting (Fig. 3A, fitting at 302) including a fluid-flow passage with the connector (Fig. 3A shows 302 and 306 are connected and include a fluid flow passage by the longitudinal bore of 302 that connects with 202); and 
e] moving the fitting relative to the connector so that the radially inward protruding clamping element causes the inner corrugated element to contact an PATENTabutment surface of the fitting (Figs. 3A-3C, abutment surface defined at the contact between 302 and 202 when 306 and 302 move relative to each other to form the connection shown and 308 pushes against the trough of 202), the sheath-contact portion of the collet maintaining engagement with said portion of the inner electrically conductive sublayer of the outer flexible sheath layer (Fig. 3C, contact between 322 and 206 is maintained).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Strunk (US 2016/0123506 A1) in view of Moreau et al. (EP 1097796 B1 hereinafter “Moreau”).
Strunk discloses the method as claimed in claim 20, wherein in step b] the portion of the outer flexible sheath layer is displaced to expose the portion of the inner corrugated element (Fig. 3A, 208 is axially shorter as compared to 202 where 202 is exposed as shown and in [0062] discloses methods of installing the corrugated tubing where the outer sheath layer is displaced by cutting or removing portions of 204, 206, and 208) and to expose the portion of the inner electrically conductive sublayer at the outer surface of the outer flexible sheath layer (Fig. 3A, 206 is exposed and in [0062] discloses 204, 206, and 208 are displaced at different axial lengths by cutting).  
Strunk does not expressly disclose the outer flexible sheath layer is pulled back.
In the related field of corrugated tubing with an outer sheath, Moreau teaches an inner tube (Figs. 5 and 6, inner tube 4) with at least one outer layer (Figs. 5 and 6, layers 2 and 3) and an installer can push back or cut the outer layer in order to connect the inner tube to another appliance (In [0054] of the English translation discloses an installer can push back, which is also a form of pulling, or equivalently cut at least the layer 2 over a certain length in order to free the inner tube 4 for connecting to an appliance).
	It would have been obvious to one having ordinary skill in the art to have substituted the method of cutting the outer flexible sheath layer of Strunk for an equivalent method of pulling back the outer flexible sheath layer in order to have the advantage of attaching the inner tubing to a separate apparatus as taught by Moreau in [0054] of the English translation.

Allowable Subject Matter
Claim 38 is allowed.

Claim 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance of claims 22 and 38:
Strunk discloses the method of claim 20 and the features of claim 38 that are identical to claim 20 but does not show or suggest the outer flexible sheath layer is folded back. It would not have been obvious to one of ordinary skill in the art to have modified the method of cutting a portion of the flexible outer sheath layer of Strunk for the method of folding back a portion of the flexible outer sheath layer because such a modification would require hindsight reasoning and reconstruction. 
Moreau teaches cutting an outer layer to expose a portion of an inner tube and alternatively and equivalently can be pulled back instead of cutting, however, does not show or suggest folding back a portion of a flexible outer sheath layer. It would not have been obvious to one of ordinary skill in the art to have modified the method of cutting a portion of the flexible outer sheath layer of Moreau alone or in combination with Strunk for the method of folding back a portion of the flexible outer sheath layer because such a modification would require hindsight reasoning and reconstruction. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Treichel et al. (US 2005/0285401 A1), Cole et al. (US 2018/0224032 A1), Foti (US 6,092,274), Oh (US 7,980,601 B2), Gomi (US 4,801,158), Saka (US 4,630,850), Duquette et al. (US 7,607,700 B2), and Hujisawa et al. (US 6,502,866 B1) discloses a fitting, a connector, an inner corrugated tubing having an exposed end, and an outer sheath layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679